Case 2:21-cv-00688-SPC-MRM Document 7 Filed 09/16/21 Page 1 of 4 PageID 123




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

DERO ROOFING, LLC (A/A/O
CASA DE MARCO OF COLLIER,
INC.),

             Plaintiff,

v.                                               Case No: 2:21-cv-688-SPC-MRM

TRITON, INC.,

              Defendant.
                                          /

                              OPINION AND ORDER1

       Before the Court is Defendant Triton, Inc.’s Notice of Removal. (Doc. 1).

This product liability suit stems from the alleged failure of roofing products

made by and bought from Triton. Plaintiff Dero Roofing, LLC sues Triton for

strict liability and negligence. (Doc. 1-1). Triton denies both claims. (Doc. 2).

       A defendant may remove a case from state court if the federal court has

original jurisdiction. 28 U.S.C. § 1441(a). “The existence of federal jurisdiction

is tested at the time of removal.” Adventure Outdoors, Inc. v. Bloomberg, 552

F.3d 1290, 1294-95 (11th Cir. 2008); 28 U.S.C. § 1447(c).                   “A removing




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00688-SPC-MRM Document 7 Filed 09/16/21 Page 2 of 4 PageID 124




defendant bears the burden of proving proper federal jurisdiction.” Leonard v.

Enter. Rent a Car, 279 F.3d 967, 972 (11th Cir. 2002). What is more, because

federal courts have limited jurisdiction, they are “obligated to inquire into

subject matter jurisdiction sua sponte whenever it may be lacking.” Univ. of

S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999). Courts also

must resolve “all doubts about jurisdiction . . . in favor of remand to state

court.” Id. at 411.

      Federal courts have original jurisdiction over cases with complete

diversity and an amount in controversy over $75,000, exclusive of interest and

costs. 28 U.S.C. § 1332(a). Triton has shown neither citizenship nor the

amount in controversy.

      According to Triton, the parties are diverse. It identifies as an Iowa

corporation with its principle place of business there. Triton says that Plaintiff

is a Florida limited liability company whose sole member, David Derogatis, “is

a resident and citizen of Florida.” (Doc. 1 at 2). But residency is not enough.

Individuals are citizens where they are domiciled, not necessarily where they

are residents. See McCormick v. Aderholt, 293 F.3d 1254, 1257 (11th Cir.

2002). Because Triton gives no allegations on Derogatis’ domicile, it has not

adequately pleaded diversity of citizenship.

      Even had Triton shown the parties to be diverse, it falls short on the

amount in controversy requirement. The Complaint seeks damages “in excess




                                        2
Case 2:21-cv-00688-SPC-MRM Document 7 Filed 09/16/21 Page 3 of 4 PageID 125




of $30,000.” (Doc. 1-1 at 1). Because that amount does not satisfy the threshold

for federal court, Triton relies on the state court Civil Cover Sheet that

estimates the claim to be “over $100,000.” (Doc. 1-3 at 3). That document,

which is Fla. R. Civ. P. Form 1.997 states, “The civil cover sheet and

information contained in it neither replace nor supplement the filing and

service of pleadings or other documents as required by law.” (Doc. 1-3 at 3). It

also notes the form is used for reporting purposes under Florida Statutes. (Doc.

1-3 at 3). So the Civil Cover Sheet is not a verified pleading or material

evidence on the amount-in-controversy. See Unwin v. Hartford Ins. Co. of the

Midwest, No. 2:21-CV-135-SPC-NPM, 2021 WL 1821415, at *3 (M.D. Fla. Apr.

9, 2021) (finding a state court civil cover sheet was not enough to prevent

remand); Bell v. Ace Ins. Co. of the Midwest, No. 2:20-cv-309-JLB-NPM, 2020

WL 7396934, at *3 (M.D. Fla. Dec. 17, 2020) (“To give the state civil cover sheet

a substantive effect for purposes of the removal statute, as Plaintiffs argue the

Court should do, would contravene the Supreme Court of Florida's own rule

prohibiting the use of information in the cover sheet for any purpose other than

the State's collection of data.”). Without more, the Court questions whether

Triton has satisfied the amount in controversy requirement.

      Because Triton has shown neither a diversity of citizenship nor the

amount in controversy, subject matter jurisdiction is unclear, and Triton must

supplement.




                                       3
Case 2:21-cv-00688-SPC-MRM Document 7 Filed 09/16/21 Page 4 of 4 PageID 126




     Accordingly, it is now

     ORDERED:

     Defendant must SUPPLEMENT the Notice of Removal (Doc. 1), on or

before September 23, 2021 to show cause why this case should not be

remanded for no subject matter jurisdiction. Failure to comply with this

Order will cause remand without further notice.

     DONE and ORDERED in Fort Myers, Florida on September 16, 2021.




Copies: All Parties of Record




                                     4
